Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the judgment of the Court of Appeals, and we remand this case to the Court of Appeals for reconsideration of the issue of whether the insurance policy issued by QBE Insurance Corporation can be voided ab initio. On remand, the Court of Appeals shall hold this case in abeyance pending its decision in Bazzi v Sentinel Ins Co (Court of Appeals Docket No. 320518). After Bazzi is decided, the Court of Appeals shall reconsider this issue in light of Bazzi. In all other respects, the application for leave to appeal is denied, because we are not persuaded that the remaining question presented should be reviewed by this Court.